Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lessing et al. (US 20160279803 A1) in view of Nagai et al. (US 5799543 A).
Regarding Claim 1, Lessing teaches:
a gripping device (Fig. 1A & Fig. 10) comprising:
a gripping portion (402a & 402b & “soft actuators”) configured to be displaced between a closed position in which a workpiece is grasped and an open position in which the workpiece is released;
a holding portion (404 & “hub”) configured to hold the gripping portion (Fig. 4 & Fig. 10)
the gripping device mounted on a gantry system [0058];
a driving unit (120 & “cylinder containing hydraulic fluid” & “piston” & “threaded actuator rod” & “motor”) configured to displace the gripping portion between the closed position and the open position [0021 & 0022 & 0023 & 0024 & 0030 & 0031 & 0032 & 0034 & 0035].
Lessing does not teach:
a shaft portion that extends from the holding portion;
a support portion configured to support the shaft portion such that the gripping portion faces the workpiece;
a moving mechanism configured to move the support portion in an axial direction of the shaft portion, wherein the support portion is configured to support the shaft portion such that when a load acts on the shaft portion in the axial direction, the shaft portion is slidable relative to the support portion.
Nagai teaches:
a gripping device (200) comprising:
a gripping portion (230) configured to be displaced between an engaged condition in which a workpiece is engaged and a disengaged condition in which the workpiece is released [Column 13 Lines 21-39];
the gripping device mounted on a gantry system, the gantry system comprising:
a holding portion configured to hold the gripping portion (Fig. 20);
a shaft portion that extends from the holding portion (Fig. 20);
a support portion (232) configured to support the shaft portion such that the gripping portion faces the workpiece (Fig. 20);
a driving unit configured to displace the gripping portion between the engaged condition and the disengaged condition [Column 13 Lines 21-39 & Column 13 Lines 51-67 & Column 14 Lines 1-39]; and
a moving mechanism (206 & 212 & 224) configured to move the support portion in an axial direction of the shaft portion, wherein the support portion is configured to support the shaft portion such that when a load acts on the shaft portion in the axial direction, the shaft portion is slidable relative to the support portion [Column 13 Lines 21-39 & Column 13 Lines 51-67 & Column 14 Lines 1-39].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gripping device mounted to a gantry system taught by Lessing with the gantry gripper system having a gripping device carried by a gantry system, the gantry system including a shaft portion that extends from the holding portion, a support portion configured to support the shaft portion such that the gripping portion faces the workpiece, a moving mechanism configured to move the support portion in an axial direction of the shaft portion, wherein the support portion is configured to support the shaft portion such that when a load acts on the shaft portion in the axial direction, the shaft portion is slidable relative to the support portion taught by Nagai in order to provide a system for carrying a gripper having the capacity to move the gripper in a cartesian coordinate system with a means of accurately positioning the gripper to prevent damage to the transferred workpieces through rough engagement or misplacement.
Regarding Claim 2, Lessing teaches:
a control unit (136) configured to displace the gripping portion from the open position to the closed position [0035].
Lessing does not teach:
a displacement sensor configured to detect a displacement of the shaft portion in the axial direction; and
a control unit configured to control the driving unit based on a detection result of the displacement sensor, wherein the control unit is configured to displace the gripping portion from the open position to the closed position when the shaft portion slides relative to the support portion.
Nagai teaches:
a displacement sensor configured to detect a displacement of the shaft portion in the axial direction [Column 6 Lines 28-34 & Column 9 Lines 3-23 & Column 9 Lines 34-45 & Column 10 Lines 17-39 & Column 25 Lines 26-36]; and
a control unit  (Fig. 5 & 23) configured to control the driving unit based on a detection result of the displacement sensor, wherein the control unit is configured to displace the gripping portion from the disengaged condition to the engaged condition when the shaft portion slides relative to the support portion [Column 6 Lines 35-67 & Column 7 Lines 1-40].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gripping device mounted to a gantry system taught by Lessing with the gantry gripper system having a gripping device carried by a gantry system, the gantry system including a shaft portion that extends from the holding portion, a support portion configured to support the shaft portion such that the gripping portion faces the workpiece, a moving mechanism configured to move the support portion in an axial direction of the shaft portion, wherein the support portion is configured to support the shaft portion such that when a load acts on the shaft portion in the axial direction, the shaft portion is slidable relative to the support portion and a displacement sensor configured to detect a displacement of the shaft portion in the axial direction and a control unit configured to control the driving unit based on a detection result of the displacement sensor, wherein the control unit is configured to displace the gripping portion from the open position to the closed position when the shaft portion slides relative to the support portion taught by Nagai in order to provide a system for carrying a gripper having the capacity to move the gripper in a cartesian coordinate system with a means of accurately positioning the gripper for workpiece engagement to prevent damage to the transferred workpieces through rough engagement or misplacement.
Regarding Claim 3, Lessing does not teach:
the shaft portion includes a shaft portion body that is slidable relative to the support portion, and a protruding portion that extends in a direction intersecting the axial direction from the shaft portion body, the support portion supports the protruding portion from vertically below such that the axial direction is a vertical direction, the displacement sensor is configured to detect a displacement of the protruding portion relative to the support portion, and the control unit is configured to displace the gripping portion from the open position to the closed position when the protruding portion rises relatively to the support portion while the support portion is being lowered such that the gripping portion is moved close to the workpiece.
Nagai teaches:
the shaft portion includes a shaft portion body that is slidable relative to the support portion, and a protruding portion (Fig. 20) [protruding member on the shaft portion body proximal the support portion] that extends in a direction intersecting the axial direction from the shaft portion body, the support portion supports the protruding portion from vertically below such that the axial direction is a vertical direction, the displacement sensor is configured to detect a displacement of the protruding portion relative to the support portion, and the control unit is configured to displace the gripping portion from the open position to the closed position when the protruding portion rises relatively to the support portion while the support portion is being lowered such that the gripping portion is moved close to the workpiece [Column 6 Lines 28-34 & Column 6 Lines 35-67 & Column 7 Lines 1-40 & Column 9 Lines 3-23 & Column 9 Lines 34-45 & Column 10 Lines 17-39 & Column 13 Lines 21-39 & Column 13 Lines 51-67 & Column 14 Lines 1-39 & Column 25 Lines 26-36].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gripping device mounted to a gantry system taught by Lessing with the gantry gripper system having a gripping device carried by a gantry system, the gantry system including a shaft portion that extends from the holding portion, a support portion configured to support the shaft portion such that the gripping portion faces the workpiece, a moving mechanism configured to move the support portion in an axial direction of the shaft portion, wherein the support portion is configured to support the shaft portion such that when a load acts on the shaft portion in the axial direction, the shaft portion is slidable relative to the support portion and a displacement sensor configured to detect a displacement of the shaft portion in the axial direction and a control unit configured to control the driving unit based on a detection result of the displacement sensor, wherein the control unit is configured to displace the gripping portion from the open position to the closed position when the shaft portion slides relative to the support portion the shaft portion includes a shaft portion body that is slidable relative to the support portion, and a protruding portion that extends in a direction intersecting the axial direction from the shaft portion body, the support portion supports the protruding portion from vertically below such that the axial direction is a vertical direction, the displacement sensor is configured to detect a displacement of the protruding portion relative to the support portion, and the control unit is configured to displace the gripping portion from the open position to the closed position when the protruding portion rises relatively to the support portion while the support portion is being lowered such that the gripping portion is moved close to the workpiece taught by Nagai in order to provide a system for carrying a gripper having the capacity to move the gripper in a cartesian coordinate system with a means of accurately positioning the gripper for workpiece engagement to prevent damage to the transferred workpieces through rough engagement or misplacement.
Regarding Claim 4, Lessing does not teach:
a biasing member configured to bias the shaft portion so as to press the protruding portion against the support portion.
Nagai teaches:
a biasing member configured to bias the shaft portion so as to press the protruding portion against the support portion [Column 13 Lines 21-39 & Column 13 Lines 51-67 & Column 14 Lines 1-39].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gripping device mounted to a gantry system taught by Lessing with the gantry gripper system having a gripping device carried by a gantry system, the gantry system including a shaft portion that extends from the holding portion, a support portion configured to support the shaft portion such that the gripping portion faces the workpiece, a moving mechanism configured to move the support portion in an axial direction of the shaft portion, wherein the support portion is configured to support the shaft portion such that when a load acts on the shaft portion in the axial direction, the shaft portion is slidable relative to the support portion and a displacement sensor configured to detect a displacement of the shaft portion in the axial direction and a control unit configured to control the driving unit based on a detection result of the displacement sensor, wherein the control unit is configured to displace the gripping portion from the open position to the closed position when the shaft portion slides relative to the support portion the shaft portion includes a shaft portion body that is slidable relative to the support portion, and a protruding portion that extends in a direction intersecting the axial direction from the shaft portion body, the support portion supports the protruding portion from vertically below such that the axial direction is a vertical direction, the displacement sensor is configured to detect a displacement of the protruding portion relative to the support portion, and the control unit is configured to displace the gripping portion from the open position to the closed position when the protruding portion rises relatively to the support portion while the support portion is being lowered such that the gripping portion is moved close to the workpiece taught a biasing member configured to bias the shaft portion so as to press the protruding portion against the support portion by Nagai in order to provide a system for carrying a gripper having the capacity to move the gripper in a cartesian coordinate system with a means of accurately positioning the gripper for workpiece engagement and accurately sensing workpiece engagement to prevent damage to the transferred workpieces through rough engagement or misplacement.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent publications US 20200346792 A1, US 20190299424 A1, US 20190145455 A1, US 20180281201 A1 have been cited by the examiner as pertinent to the applicant’s disclosure because they teach fluid actuated gripper members for grasping objects..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872. The Examiner can normally be reached on Monday-Thursday, 7:00-5:30 EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAUL RODRIGUEZ can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                        
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652